DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 2, 2021.
Applicant’s election without traverse of Group I, corresponding to claims 1-8 in the reply filed on April 2, 2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-8 are objected to because of the following informalities: 
Claim 1 recites the limitation “for perforating gun” in line 1. It appears that the term “a” should inserted in claim limitation. However, it is unclear if this limitation is to be interpreted as “for a perforating gun” or “for perforating a gun”. It is believed that applicant intended the limitation is to be interpreted as “for a perforating gun”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.. 
Claim 5 recites the limitation “MnS inclusion in the high-strength and high-toughness tube for perforating gun is in a level of 0.5 or less” in lines 3-4. It is unclear if an MnS inclusion being in a level of 0.5 or less more refers to a unit of length, a unit of area, the ratio of a MnS inclusion’s dimensions, or the concentration of MnS inclusions. Furthermore, it also unclear what would qualify as MnS inclusions being in a level of 0.5 or less. Clarification and correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (English machine translation of CN 101660036 A).
Regarding claim 1, Zhou teaches a method of heat treating a high strength and high ductility steel tube, comprising the steps of tempering a hot rolled steel tube, quenching and tempering heat treatment, and air cooling to room temperature (Abstract), with the steel tube having a high-strength and high-toughness (page 5, paragraph 4). While Zhou does not explicitly teach that the steel tube is for a perforating gun, the statement “for perforating gun” in line 1 of claim 1 is considered an intended use for the claimed invention, and does not impart any structural limitations (see MPEP 2111.02(II)). As Zhou cites the petroleum industry’s increasing need for oil well pipes to have high strength and high toughness (page 5, paragraph 2) as a motivation for its method of heat treating, the steel tube taught by Zhou would be able to perform the intended use as a perforating gun.
 The steel tube contains the following chemical elements in mass percentages below in Table I (see bottom of page 6). 
Table I – Composition of instant claim compared to that of Zhou et al.
Element
Instant Claims (wt %)
Zhou et al. (wt %)
Overlap
C
0.15-0.22
0.16-0.35
0.16-0.22
Si
0.1-0.4
0.10-0.50
0.1-0.4
Mn
0.5-1
0.15-1.45
0.5-1
Cr
0.3-0.7
0.25-1.50
0.3-0.7
Mo
0.3-0.7
0.15-1.25
0.3-0.7

0.01-0.04
0.01-0.08
0.01-0.04
V
0.1-0.2
0.01-0.20
0.1-0.2
Ti
0.02-0.05
0.001-0.08
0.02-0.05
B
0.0015-0.005
0.001-0.005
0.0015-0.005
Al
0.01-0.05
0.005-0.06
0.01-0.05
Ca
0.001-0.004
0.0005-0.0050
0.001-0.004
N
≤ 0.008
0.001-0.012
0.001-0.008


Since the compositional ranges of Zhou and the instant claim 1 substantially overlap, there exists a prima facie case of obviousness against the instant claim (see MPEP 2144.05(I)).
While Zhou does not explicitly teaches that the remainder of the steel’s composition is the balance of Fe and other inevitable impurities, one of ordinary skill in the art would recognize that steel is an iron alloy. Thus, the remaining mass of the steel tube taught by Zhou would necessarily comprise Fe and other inevitable impurities.
Regarding claim 2, Zhou teaches a Ti concentration of 0.001-0.08% and an N concentration of 0.001-0.012%. Using these ranged values in the expression Ti-3.4N yields the following range of values:
Ti – 3.4N
(0.001 to 0.08) – 3.4(0.001 to 0.012) = -0.0024 to 0.0392
-0.0024% < Ti-3.4N < 0.0392%
Since the range of Ti-3.4N disclosed in Zhou overlaps with 0 < (Ti-3.4N) < 0.025% as stated in claim 2, there exists a prima facie case of obviousness against the instant claim (see MPEP 2144.05(I)).
Regarding claim 3, Zhou teaches a Ca concentration of 0.0005-0.0050% and an S concentration of 0.0001-0.003% (see bottom of page 6). Within these ranges exist values of Ca 
Ca/S = 0.005/0.003 = 1.6
Since the concentrations Ca and S can satisfy the relationship of Ca/S ≥ 1.5, a prima facie case of obviousness exists (see MPEP 2144.05(I)).
Regarding claim 4, Zhou teaches that microstructure of the steel tube is tempered sorbite (see Tables 1-2, page 7).
Regarding claim 6, Zhou teaches that the final steel pipe has a yield strength of 1068~1200MPa, a tensile strength of 1132~1300MPa, and a Charpy V-type 0 °C transverse impact energy of 100~150 Joules (page 6, see step (4)). Since the ranges of these mechanical properties disclosed in Zhou overlaps with a yield strength of 896~1103 MPa, a tensile strength of 965 MPa or more, and a Charpy impact energy at 0°C of 130 J or more, as stated in claim 6, there exists a prima facie case of obviousness against the instant claim (see MPEP 2144.05(I)). 
	While Zhou is silent as to the ranges of the yield and tensile strengths (defined as selecting several test points along the circumferential direction of the tube and measuring the difference between the maximum and the minimum value of axial yield and axial tensile strengths of said test points, stated on page 6 of the specification as originally filed), Zhou teaches that the four-quadrant cross section of the steel pipe is uniformly stable on the inside and outside, with low residual stress. This implies that the yield strength and the tensile strength of the steel tube are uniform and are constant throughout the tube. Because there would be little variance in the yield strength and tensile strength along the tube’s 
	Regarding claim 7, Zhou teaches that the final steel pipe has a yield strength of 1068~1200MPa, a tensile strength of 1132~1300MPa, and a Charpy V-type 0 °C transverse impact energy of 100~150 Joules (page 6, see step (4)). Since the ranges of these mechanical properties disclosed in Zhou overlaps with a yield strength of 965~1173 MPa, a tensile strength of 1034 MPa or more, and a Charpy impact energy at 0°C of 130 J or more, as stated in claim 7, there exists a prima facie case of obviousness against the instant claim (see MPEP 2144.05(I)).
	While Zhou is silent as to the ranges of the yield and tensile strengths (defined as selecting several test points along the circumferential direction of the tube and measuring the difference between the maximum and the minimum value of axial yield and axial tensile strengths of said test points, stated on page 6 of the specification as originally filed), Zhou teaches that the four-quadrant cross section of the steel pipe is uniformly stable on the inside and outside, with low residual stress. This implies that the yield strength and the tensile strength of the steel tube are uniform and are constant throughout the tube. Because there would be little variance in the yield strength and tensile strength along the tube’s circumference, this would satisfy the claimed yield strength and tensile strength ranges of 60 MPa or less.
	Regarding claim 8, Zhou teaches that the final steel pipe has a yield strength of 1068~1200MPa, a tensile strength of 1132~1300MPa, and a Charpy V-type 0 °C transverse impact energy of 100~150 Joules (page 6, see step (4)). Since the ranges of these mechanical properties disclosed in Zhou overlaps with a yield strength of 1069~1276 MPa, a tensile prima facie case of obviousness against the instant claim (see MPEP 2144.05(I)).
	While Zhou is silent as to the ranges of the yield and tensile strengths (defined as selecting several test points along the circumferential direction of the tube and measuring the difference between the maximum and the minimum value of axial yield and axial tensile strengths of said test points, stated on page 6 of the specification as originally filed), Zhou teaches that the four-quadrant cross section of the steel pipe is uniformly stable on the inside and outside, with low residual stress. This implies that the yield strength and the tensile strength of the steel tube are uniform and are constant throughout the tube. Because there would be little variance in the yield strength and tensile strength along the tube’s circumference, this would satisfy the claimed yield strength and tensile strength ranges of 60 MPa or less.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Hashimura et al (US 8137484 B2).
	Regarding claim 5, Zhou teaches all the limitations of claim 1 as set forth above. Zhou also teaches that the steel pipe has an average grain size of 9-10 grade (Abstract), with one embodiment having a grain size level of 9.5 (Table 1). However, Zhou is silent on where the MnS inclusion in the high-strength and high-toughness tube for perforating gun is in a level of 0.5 or less.
Hashimura teaches a method of producing a steel which is superior in machinability. As can best be understood, a MnS inclusion level of 0.5 or less indicates a MnS inclusion size of 0.5 
	Zhou and Hashimura are analogous because both are directed to producing steels.
	Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have adjusted the composition of the steel tube in Zhou such that it would possess a MnS inclusion of 0.1 to 0.5 microns as taught in Hashimura in order to improve the steel’s machinability while also avoiding anisotropy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H LEUNG whose telephone number is (408)918-7654.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 9:00-6:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH D HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/PHILLIP H LEUNG/Examiner, Art Unit 1733                                                                                                                                                                                                        
/VANESSA T. LUK/Primary Examiner, Art Unit 1733